SOMERVILLE, J.
The main principle of law which is to govern this case is fully discussed and settled in the case of The Georgia Pacific Railway Co. v. Wilks, 86 Ala. 478. We had held on a former appeal that a railroad corporation can not, without an express grant of power, acquire or recover an interest in lands, unless it is made to appear that such property is necessary or proper for carrying out the *381purposes for whieb the corporation was organized.— Wilks v. Ga. Pa. Railway Co., 79 Ala. 180. On the last appeal (86 Ala. 478, supra), we decided that the appellant corporation might legally assert the right claimed to the land in controversy, as the corporate successor of the Elyton & Aberdeen Railroad Company — one of the several roads consolidated under the name of the Georgia Pacific Railroad Company — provided the case should be brought within the terms of section 1583 of the present Code of Alabama (1886), which constituted section 2008 of the Code of 1876. The Elyton & Aberdeen road had the power-to acquire, by purchase or gift, lands in the vicinity of said road, or through which its route passed, “such as may be granted to aid in the construction of said road.” The lands in controversy are alleged to belong to that class. It is not, however, every consolidation of railroads that will confer on the new corporation, in which the old ones are merged, the sum of their chartered powers. The statute provides on this subject as follows: “Whenever the lines of any two or more railroads, or contemplated railroads, chartered under the laws of this or any other State, which, when completed, may admit the passage of burden or passenger cars over any two or more of such roads continuously, without break or interruption, such companies are authorized, before or after completion, to consolidate themselves into a single corporation;” and the prescribed mode of consolidation is» fully set out in the statute. Code, 1886, § 1583. It is only where the consolidated companies are shown to be of the class specified, and the provisions of the statute as to such merger are substantially complied with, that the new corporation is authorized to “possess all the powers, rights and franchises” of its corporate predecessors merged in it. — § 1583; Ga. Pac. Railway Co. v. Wilks, 86 Ala. 478.
The amendment of the bill, so far as its mere allegations are concerned, perhaps brings this case within the statute. But there is no proof to sustain these allegations. We can not know judicially that the original roads, if completed according to their charters, would have been so located as “to admit the passage of burden or passenger cars” from the one to the other “continuously, without break or interruption.” Some evidence is necessary to enlighten the mind of the court on this subject. There is a growing disposition, it is true, for the courts to extend the area of judicial knowledge, so as to keep proper pace with the rapid advance of *382art, science, and general knowledge. But there is a prudent limitation to be put upon this principle, so as to confine it to matters of a general and public nature, or such as do not concern individuals or local communities. The facts must be of such age or duration as-to have become established as a part of the common knowledge of well-informed persons, at least.
The failure of proof on this point authorized the dismissal of the bill, aside from other questions raised.
The case was submitted in term time, on pleadings and proof, and the chancellor had full authority to decide it in vacation by final decree on the merits — -either party aggrieved having the power to apply to the' chancellor for a re-hearing by the second day of the next ensuing term of his court, following the vacation. — Eule of Prac. No. 80; Code, 1886, p. 825. It is not a case where the proof is sufficient and the allegations insufficient, but the reverse. No amendment of the pleadings is needed, and it is too late to correct the deficiency of proof. — Hooper v. Strahan, 71 Ala. 75; Gilmer v. Morris, 80 Ala. 78; Gilmer v. Wallace, 75 Ala. 220.
The decree of the chancellor is free from error, and must be affirmed.